Per Cubiam.
This writ of certiorari brings up the order of removal of the prosecutor, clerk of the Eirst Criminal Judicial District Court of Bergen county, made by the judge of that court, and also the “approval” thereof by the judge of the Quarter Sessions Court of such county.
The act under which the prosecutor held as clerk is chapter 204 of Pamph. L. 1926, § 13, of which provides among other things as follows:
“Every such clerk appointed as aforesaid shall hold office during good behavior and shall be removed for cause only after an opportunity to be heard respecting the cause assigned for removal, and such order for removal shall not be effective and operative until such proceedings are reviewed and approved by the judge of the Court of Quarter Sessions,” &c.
*282We think the order of removal must be set aside because no “opportunity to be heard respecting the cause assigned for removal” was given the clerk.
The record discloses that on March 30th, 1929, the clerk was served with notice of his removal from his position as clerk, effective April 1st, 1929, signed by the judge of such District Court, and attached to such notice of removal was a statement of the fifteen “reasons” for such removal. No notice of hearing upon such “reasons” was given to the clerk, nor was any hearing had upon such “reasons.” On May 3d, 1929, there was what is claimed to have been a “review,” before the judge of Quarter Sessions, of such order of removal. But no notice of such review was given to the clerk, nor did he have knowledge of the proceedings.
Both the order of removal and the approval thereof will be set aside, with costs.